—In an action to recover damages for personal injuries, etc., the defendant first and second third-party plaintiff, Milea Associates, appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated April 11, 2001, as granted that branch of the plaintiffs’ motion which was for summary judgment on the issue of liability under Labor Law § 240 (1) and denied its cross motion for summary judgment dismissing the causes of action under Labor Law § 240 (1) and § 241 (6), and for common-law indemnification against third-party defendant City of New York and the second third-party defendant, Bruno G.M.C. Truck Sales, Inc.
Ordered that the order is modified by deleting the provision thereof granting that branch of the motion which was for summary judgment on the issue of liability under Labor Law § 240 (1), and substituting therefor a provision denying that branch of the motion; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
There are issues of fact requiring the denial of summary *576judgment. Santucci, J.P., Altman, Goldstein and Luciano, JJ., concur.